(Check One): ¨Form 10-K ¨Form 20-F ¨Form 11-K xForm 10-Q ¨Form 10-D ¨Form N-SAR ¨Form N-CSR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMBNumber:3235-0058 Expires: May 31, 2012 Estimated average burden hoursperresponse...2.50 SEC FILE NUMBER CUSIP NUMBER For Period Ended: June 30, 2011 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Henry County Bancshares, Inc. Full Name of Registrant Former Name if Applicable 4806 N. Henry Blvd. Address of Principal Executive Office (Street and Number) Stockbridge, Georgia 30281 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or FormN-CSR or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) The Registrant requests an extension of time to file its Form 10-Q, as it could not complete the filing of its Form 10-Q on or before the prescribed due date without unreasonable effort. The Company needs additional time to complete the compilation, dissemination and review of the information required to be presented in the Form 10-Q. The Company expects to file its Quarterly Report on Form 10-Q on or before the fifth day following the prescribed due date for the registrant’s Form 10-Q. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Michael N. White 749-1709 (Name) (AreaCode) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).xYes¨ No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨YesxNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant requests an extension of time to file its Form 10-Q, as it could not complete the filing of its Form 10-Q on or before the prescribed due date without unreasonable effort. The Company needs additional time to receive the preliminary results of its ongoing regulatory examination in order to complete the compilation dissemination and review of the information required to be presented in the Form 10-Q. The Company expects to file its Quarterly Report on Form 10-Q on or before the fifth day following the prescribed due date for the registrant’s Form 10-Q. Henry County Bancshares, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date August 16, 2011By /s/ David H. Gill, President & CEO INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
